Citation Nr: 1039143	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an eczematous rash, 
claimed as an acute dermatological condition and eruptions 
("skin disability"), including as due to exposure to 
herbicides.

2.  Entitlement to service connection for a gallbladder disorder, 
claimed as abdominal problems, including as due to exposure to 
herbicides.

3.  Entitlement to service connection for atrial fibrillation, 
including as due to exposure to herbicides.

4.  Entitlement to service connection for anemia, claimed as 
acute unexplained blood loss, including as due to exposure to 
herbicides.

5.  Entitlement to service connection for erectile dysfunction, 
including as due to exposure to herbicides.

6.  Entitlement to service connection for numbness in the 
extremities, including as due to exposure to herbicides.
7.  Entitlement to service connection for periodic fevers, 
including as due to exposure to herbicides.

8.  Entitlement to service connection for a vascular disorder.


REPRESENTATION

Appellant represented by:	Zachary T. Rosenbarger, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to March 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the claims on appeal.  

In December 2008, the Veteran testified during a personal hearing 
at the RO. 

Consistent with his December 2008 request, in an October 2009 
decision, the Board dismissed the Veteran's claims of entitlement 
to service connection for a cardiac condition and non-service-
connected pension and remanded his remaining claims to the RO to 
afford him the opportunity to testify at a hearing before a 
Veterans Law Judge.

In July 2010, the Veteran testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  Transcripts of 
both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his written and oral statements, including during his July 
2010 Board hearing, the Veteran indicated that in his work as a 
veterinarian in Vietnam, he was exposed to Agent Orange and other 
toxic chemicals, including Malathion, to which he attributed his 
claimed skin disability, and other disorders.  

The record reflects that the Veteran served in the Republic of 
Vietnam from 1968 to 1969.  He reports that he has a chronic skin 
rash that began within a year after leaving Vietnam, and 
continued through the present.  His service warrants the 
presumption that he was exposed Agent Orange or another herbicide 
agent during active service.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307 (2010).  If any of certain specified diseases, 
including the skin diseases porphyria cutanea tarda, chloracne, 
or other acneform disease consistent with chloracne, and acute 
and subacute peripheral neuropathy, became manifest to a 
compensable degree within one year after the Veteran's service in 
Vietnam, service connection for that disease is presumed.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).

In support of his claims, the Veteran submitted several medical 
articles, including "Toxicological Profile for Malathion", a 
September 2003 article published by the United States Department 
of Health and Human Services and the "Health Effects Skin or 
Sense Organ Toxicants" received in December 2006.  He also 
submitted signed statements from his family and friends, dated in 
December 2007, February 2008, and September 2009, regarding their 
observations of his skin problem with his hands since 
approximately 1969, and his other claimed disorders.  

The Veteran also asserts that he has a gallbladder disorder, 
atrial fibrillation, anemia, erectile dysfunction, numbness in 
his extremities and periodic fevers due to his exposure 
herbicides or, apparently, to Malathion or other chemicals, and a 
vascular disorder that developed at the time he developed atrial 
fibrillation and numbness in his extremities.  As noted above, 
the Veteran is a veterinarian who has evidently practiced for 
many years and the Board acknowledges that he is competent to 
report his symtoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  

The Veteran has variously stated that he suffered from recurrent 
fevers since discharge, developed abdominal pain in the mid 1980s 
but, starting in the late 1990s, his gallbladder and other 
claimed disorders began.  However, there is no evidence that he 
has the specialized medical expertise needed to render a 
professional opinion as to the etiology of his claimed disorders.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. 
Brown, 9 Vet. App. 109, 113 (1996).  In her February 2008 written 
statement, the Veteran's former wife stated she witnessed his 
recurrent fevers, unexplained blood loss, abdominal problems, and 
heart fibrillations that required hospitalizations and were never 
diagnosed.

During the July 2010 Board hearing, the Veteran's attorney argued 
that the October 2006 VA examination afforded the Veteran was 
inadequate as the examiner failed to provide a rationale for his 
opinion (see July 2010 hearing transcript at pages 
21-23).  In multiple examinations performed by the same VA 
examiner, diagnoses included a skin disorder not related to 
exposure to Agent Orange, anemia, resolved, a cholecystectomy in 
1998, no current gastrointestinal problems, paroxysmal atrial 
fibrillation/loan atrial fibrillation not related to Agent Orange 
or jelly fish sting while in Vietnam, and fever of unknown 
etiology that sounded more like flu.  The Veteran's attorney also 
noted that the VA examiner did not have the opportunity to review 
the lay statements and other evidence recently added to the 
record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  Here, the 
October 2006 VA examiner provided no rationale for his opinions.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the interest of due process, the Board is of the opinion that 
the appellant should be provided a new VA examination to 
determine the etiology of his claimed skin, gall bladder, anemia, 
fever, numbness, erectile dysfunction, vascular, and atrial 
fibrillation disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA dermatology 
examination performed by a physician with 
appropriate expertise to determine the 
etiology of any diagnosed skin disorder 
found to be present.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination, 
and the examination report should indicate 
if the examiner reviewed the Veteran's 
medical records and the December 2007, 
February 2008 and September 2009 lay 
witness statements.  A complete history of 
the claimed disorder should be obtained 
from the Veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
physician-examiner is requested to address 
the following:

a.	Does the Veteran have a current skin 
disability, including an eczematous 
rash, dyshidrotic eczema, 
keratoderma, contact dermatitis, 
psoriform dermatitis, or another 
disorder or disorders?

b.	If so, is it at least as likely as 
not (i.e., at least a 50-50 
probability), that any diagnosed skin 
disorder was caused by military 
service including exposure to 
herbicides, Malathion, or another 
chemical, or is such an etiology or 
relationship unlikely (i.e., less 
than a 50-50 probability)?

c.	The examiner is requested to address 
whether any diagnosed skin disorder 
is chloracne.  If not, does the 
Veteran have a diagnosed skin 
disorder that is otherwise related to 
his work with his hands as a 
veterinarian while in Vietnam?  The 
lay history presented by the Veteran, 
and his friends and relatives, should 
be addressed in discussing these 
matters.

d.	The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.

2.	Schedule the Veteran for appropriate VA 
examination(s) to determine the etiology 
any gallbladder, atrial fibrillation, 
anemia, erectile dysfunction, vascular, 
numbness of the extremities, and periodic 
fever disorders found to be present.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
VA examiner prior to completion of the 
examination, and the examination report(s) 
should indicate if the examiner reviewed 
the Veteran's medical records and December 
2007, February 2008, and September 2009 
lay witness statements.  A complete 
history of the claimed disorders should be 
obtained from the Veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The physician-examiner is requested to 
address the following: 

a.	Does the Veteran have a current 
gallbladder, atrial fibrillation, 
anemia, erectile dysfunction, 
vascular, numbness of the 
extremities, or periodic fever 
disability or disabilities?

b.	If so, is it at least as likely as 
not (i.e., at least a 50/50 
probability), that any diagnosed 
gall-bladder, atrial fibrillation, 
anemia, erectile dysfunction, 
vascular, numbness of the 
extremities, or periodic fever 
disability or disabilities was caused 
by military service, including due to 
exposure to an herbicide, Malathion, 
or another chemical, or is such a 
finding unlikely (less than a 50 
percent probability)?

c.	The examiner is requested to address 
whether any diagnosed numbness of the 
extremities is a disease presumptive 
to Agent Orange exposure (such as 
peripheral neuropathy).  If not, does 
the Veteran have a diagnosed 
gallbladder, atrial fibrillation, 
anemia, erectile dysfunction, 
vascular, numbness of the 
extremities, or periodic fever 
disability or disabilities that is 
otherwise related to his work as a 
veterinarian while in Vietnam?  The 
lay history presented by the Veteran, 
and his friends and relatives, should 
be addressed in discussing these 
matters.

d.	The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.

3.	Then, review the medical reports received.  
If the requested examinations do not 
include fully address the questions in the 
Board's directives, the reports must be 
returned to the examiner(s) for corrective 
action.  The Board is obligated by law to 
ensure that the RO complies with its 
directives; where the remand orders of the 
Board are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.	Readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last statement of the case 
in April 2009.  The Veteran and his 
attorney should be given the opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp.2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

